Citation Nr: 0632942	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana in which the RO denied the benefits 
sought on appeal.  The appellant is the widow of a veteran 
who had active service from May 1944 to February 1946 and 
from August 1951 to July 1952; and who died in March 2001.  
She appealed the July 2001 RO decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
November 2004. Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In March 1998, the veteran had a pacemaker generator 
removed due to infection.  He thereafter was seen for 
treatment at a VA Medical Center, during which the pacemaker 
was not replaced.   

3.  The veteran was seen at a VA Medical Center on March 3, 
2001 for shortness of breath, during which he was diagnosed 
with left pleural effusion and hypercapneic respiratory 
failure.  Secondary diagnosis included congestive heart 
failure, coronary artery disease and chronic obstructive 
pulmonary disease.  After undergoing thoracentesis on March 
3, 2001 and March 5, 2001, the appellant refused further 
procedures and was discharged home on March 14, 2001.   

4.  On March [redacted], 2001, the veteran was readmitted to the VA 
Medical Center with a diagnosis of cardiopulmonary 
respiratory distress.  He died on March [redacted], 2001 at the age 
of 74.  Respiratory arrest and cardiac emphysema were 
certified as the immediate causes of death on his death 
certificate; anemia, chronic obstructive pulmonary disease 
and coronary artery disease were listed as other significant 
conditions contributing to the veteran's death. 

6.  The veteran had established service connection for 
minimal inactive pulmonary tuberculosis, rated noncompensable 
when he died; he was nonservice connected for pension 
purposes for emphysema and arteriosclerotic heart disease 
with a pacemaker.  

7.  Cardiac emphysema, chronic obstructive pulmonary disease 
and coronary artery disease were not manifested during 
service; and there is no competent evidence of a causal 
connection between the veteran's service-connected pulmonary 
tuberculosis and the veteran's death.

8.  It is not shown that VA medical treatment provided to the 
veteran in March 1998 or March 2001 resulted in any 
additional disability or death or was in any way a factor in 
causing or hastening the veteran's death or was due to an 
event not reasonably foreseeable.  
 
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2006).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. 
§ 1151, on the basis that treatment at VA facilities in 
either March 1998 and March 2001 caused or contributed to the 
veteran's death, are not met. 38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits pursuant to 38 U.S.C.A. § 1151, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in December 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claims.  The December 2004 letter told the appellant to 
provide any relevant evidence in her possession. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

Although the December 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in November 2005. 

The veteran's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board observes that the 
claims file also contains a VA medical opinion addressing the 
38 U.S.C.A. § 1151 medical question presented on appeal. See 
April 2004 VA medical opinion.    

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

B.  Cause of death benefits pursuant to 38 U.S.C.A. § 1310

The appellant essentially contends that the veteran's 
service-connected pulmonary tuberculosis caused or 
contributed to his death. See October 2001 statement; October 
2002 RO hearing transcript, p. 11.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the preponderance of the evidence 
does not support the assertion that the veteran's death is 
related to his service-connected pulmonary tuberculosis 
disability.  As such, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death. See 38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

In this case, the veteran's service medical records reveal 
that he was diagnosed and treated for pulmonary tuberculosis 
beginning in February 1952. See February 1952 service medical 
records; clinical abstract.  Notably, review of these service 
medical records for evidence of any of the disorders noted to 
be related to the veteran's death as recorded on his death 
certificate (specifically, respiratory arrest, cardiac 
emphysema, anemia, chronic obstructive pulmonary disease and 
coronary artery disease), reveals no complaints, symptoms, 
diagnosis, or treatment for any of these problems or with 
regard to any kind of cardiovascular or respiratory disorder 
other than his pulmonary tuberculosis.  

Subsequent to his separation from service, the veteran was 
service-connected for chronic, minimal, active pulmonary 
tuberculosis and assigned a 100 percent disability rating 
effective August 1, 1952. See April 1953 rating decision.  
According to a rating decision dated in July 1957, an 
evaluation of the veteran's service-connected pulmonary 
tuberculosis disability revealed inactivity on examination in 
June 1957.  As such, the veteran was placed on a disability 
evaluation schedule in which he received a 100 percent 
disability rating from August 1952 to June 1959; a 50 percent 
disability rating from June 1959 to June 1963; a 30 percent 
disability rating from June 1963 to June 1968; and a 
noncompensable evaluation beginning in June 1968. See July 
1957 rating decision; see also rating decisions dated in 
April 1967, June 1969, August 1971 and November 1974.  

In July 1971, the veteran had a pacemaker inserted for 
bradycardia. See VA medical record dated in August 1971.  In 
April 1979, the veteran was admitted to a VA hospital with 
symptoms of pacemaker failure, which resulted in his 
pacemaker generator being replaced. See April 1979 VA medical 
records.  It appears that the veteran was seen again in 
November 1987 due to pacemaker malfunctioning, for which he 
underwent another pacemaker insertion. See November 1987 VA 
medical records.  Thereafter, he underwent a cardiac 
catheterization in November 1990 after being diagnosed with 
minimal coronary artery disease with atypical chest pain. See 
November 1990 VA medical records.  He was seen again in March 
1998, at which time he was sent to a private hospital to have 
his pacemaker removed due to infection. See March 1998 to 
September 1998 VA treatment notes; October 1998 VA medical 
records.   

At the beginning of March 2001, the veteran was diagnosed 
with left pleural effusion and hypercapnic respiratory 
failure. See VA hospitalization records dated from March 3, 
2001 to March 14, 2001.  In addition, he was given secondary 
diagnoses of congestive heart failure, coronary artery 
disease and chronic obstructive pulmonary disease. Id.  The 
veteran underwent thoracentesis (drainage of fluid from the 
lungs) on March 3, 2001 and March 5, 2001. Id.  It was 
recommended to him at that time that another procedure be 
performed; however, the veteran refused any further 
procedures and a palliative consultation was obtained. Id.  
The veteran was then discharged home on March 14, 2001. Id.  
He returned to the VA Medical Center on March [redacted], 2001 
because of cardiopulmonary respiratory distress thought to 
possibly be related to pneumonia. See VA medical records 
dated from March [redacted], 2001 to March [redacted], 2001; August 2001 
death summary.  He passed away on March [redacted], 2001. Id.   

The veteran's death certificate indicates that the veteran's 
demise resulted from respiratory arrest due to chronic 
emphysema.  Anemia, chronic obstructive pulmonary disease and 
coronary artery disease were listed as other significant 
conditions that contributed to the veteran's death.  A March 
2001 autopsy report indicated that the veteran had mild to 
moderate coronary atherosclerotic disease and evidence of 
chronic ischemic heart disease.  Specifically, the examiner 
indicated that the veteran's cardiac pathology contributed to 
the development of congestive heart failure; and it was 
likely that his poor cardiopulmonary status was the major 
factor leading to the veteran's death. 

During the veteran's lifetime, he was solely service-
connected for pulmonary tuberculosis, which was rated as 
noncompensable and considered non-disabling when the veteran 
died.  The appellant contends, without clarification, that 
the veteran's service-connected pulmonary tuberculosis caused 
or lent assistance to the veteran's death. See October 2001 
statement from the appellant's representative.  However, 
review of the information and evidence contained in the 
claims file (including numerous post-service medical records) 
reveals that there is no medical evidence of record that 
attempts to relate any of the veteran's cardiac and 
respiratory problems to service or to his service-connected 
pulmonary tuberculosis.  In addition, there is no competent 
evidence of record linking the veteran's pulmonary 
tuberculosis to any of the other significant factors noted to 
have contributed to the veteran's cause of death, 
specifically anemia, chronic obstructive pulmonary disease 
and coronary artery disease.

While the appellant submitted a statement from the veteran's 
former medical provider T.N., M.D. in support of her claim, 
Dr. N.'s statement merely reflects that the veteran likely 
passed away from cardiopulmonary disease/congestive heart 
failure and chronic obstructive pulmonary disease/emphysema. 
See August 2001 letter from T.N., M.D.  Dr. N. did not opine 
that any of the disorders that caused or were related to the 
veteran's death were somehow connected to the veteran's 
inactive pulmonary tuberculosis.  As such, Dr. N.'s statement 
does not assist the appellant in supporting her claim.   

In addition, the appellant submitted a statement dated in 
June 2004 from A.G., M.D., in which Dr. G. indicated that the 
veteran's treatment with the medication streptomycin for his 
pulmonary tuberculosis contributed to the development of 
ototoxic symptoms and cranial nerve syndrome degeneration. 
See June 2004 medical opinion from A.G., M.D.  Dr. G. 
reported that adverse reactions associated with streptomycin 
treatment occur in 10 to 20 percent of patients and can 
consist of such things as hearing loss and vestibular 
dysfunction that includes loss of balance, vertigo problems 
and tinnitus (ototoxicity).  While Dr. G. opined that it was 
as least as likely as not that the veteran's treatment with 
streptomycin contributed to the development of symptoms 
associated with ototoxicity, she did not associate the 
veteran's treatment to the development of either respiratory 
arrest due to chronic emphysema, anemia, chronic obstructive 
pulmonary disease or coronary artery disease, the disorders 
that either directly caused or contributed to the veteran's 
death.  As such, Dr. G.'s medical opinion also does not 
support the appellant's claim.    

Thus, there is no nexus between the veteran's cause of death 
from respiratory arrest and cardiac emphysema and the 
veteran's service-connected disability.  The lack of any 
pertinent findings within service or in the years immediately 
thereafter, as well as the lack of medical evidence 
competently relating any heart or respiratory condition to 
service, leads the Board to the conclusion that the immediate 
cause of the veteran's death, namely respiratory arrest due 
to cardiac emphysema, is not related to the veteran's 
service.  As such, the appellant's claim does not warrant an 
award of service connection. 38 U.S.C.A. §§ 1110, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Moreover, for the same 
reasons, this is also the case for the disorders recorded as 
other significant conditions contributing to, but not 
resulting in, the underlying cause of death, namely anemia, 
chronic obstructive pulmonary disease and coronary artery 
disease. Id. 

The Board has reviewed whether the veteran's service-
connected pulmonary tuberculosis may have played a role in 
his death, although not explicitly listed on his death 
certificate.  To that end, none of the medical evidence of 
record describes this disorder as a principal or contributory 
cause of death. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  As well, pulmonary tuberculosis 
is not reported in these records as, either singly or jointly 
with some other condition, the immediate or underlying cause 
of death, or as being etiologically related to the immediate 
or underlying cause of death in the veteran's case so as to 
constitute a principal cause of his death. 38 C.F.R. § 
3.312(b).  Lastly, the Board observes that this service-
connected disability is not reported to: have contributed 
substantially or materially to the veteran's death; have 
combined to cause death; or have aided or lent assistance in 
the production of the veteran's death, so as to constitute a 
contributory cause of death. 38 C.F.R. § 3.312(c)(1).  Thus, 
the Board concludes that the veteran's service-connected 
pulmonary tuberculosis was not the immediate or underlying 
cause of the veteran's death, and was not etiologically 
related to the cause of death.  In the absence of any 
competent medical evidence supporting entitlement to the 
benefit sought, the preponderance of the evidence is against 
the appellant's claim.  Accordingly, the claim must be 
denied.  

C.  DIC benefits pursuant to 38 U.S.C.A. § 1151

The second issue before the Board is entitlement to DIC 
benefits for the cause of the veteran's death as a result of 
VA medical treatment.  The law provides DIC benefits for a 
spouse of a veteran who dies from a service-connected 
disability. See 38 U.S.C.A. § 1310.  The appellant 
essentially contends that the veteran's death resulted from 
negligent treatment provided by a VA medical facility in 
March 1998 and/or March 2001.  Specifically, she asserts that 
the veteran underwent the removal of a pacemaker at a private 
hospital in March 1998, at which time he was told that it was 
the responsibility of the VA hospital to replace the 
pacemaker with another after the appellant recovered from his 
pacemaker removal surgery. See May 2002 statement in support 
of claim; October 2002 RO hearing transcript, p. 2.  The 
appellant contends that the veteran's March 1998 pacemaker 
was never replaced because the veteran's VA examiners thought 
medication could treat the veteran's condition. May 2002 
statement in support of claim; October 2002 RO hearing 
transcript, p. 3.  The appellant argues that the VA's 
decision not to replace the veteran's pacemaker was negligent 
and that this failure caused the veteran's death. Id. 

Alternatively, the appellant argues that the veteran's March 
2001 VA medical providers were negligent in their failure to 
timely remove fluid that had accumulated in the veteran's 
lungs during his March 2001 hospitalization; and that this 
fluid caused the veteran to experience heart failure. Id.  
Specifically, she testified that the veteran's VA providers 
did not attend to fluid that had developed in the veteran's 
lungs for at least two days after the veteran was 
hospitalized. See October 2002 RO hearing transcript, pgs. 3-
4.  She indicated that the veteran was placed in a hospital 
room on the 6th floor, where he was basically forgotten by 
the hospital staff; and that this treatment caused the 
veteran's death. Id., p. 4.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence does not 
support the assertion that the veteran's death was caused by 
the failure to insert a new pacemaker or that the veteran's 
death resulted from fluid retention in the lungs.  As such, 
the appellant's claim for DIC benefits pursuant to 
38 U.S.C.A. § 1151 must be denied. 

As set forth above, the death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. See 38 C.F.R. § 
3.312(a).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. See 38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death. See 38 C.F.R. § 3.312(c).

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected. 38 U.S.C.A. 
§ 1151.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the appellant filed her claim after 
that date, she must show some degree of fault, and more 
specifically that the proximate cause of the veteran's death 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical care or was an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1).  Effective 
September 2, 2004, 38 C.F.R. § 3.361 was promulgated for 
claims filed as of October 1, 1997.  Prior to that time, 38 
C.F.R. § 3.358 is to be applied. 

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

In this case, the Board has thoroughly reviewed the medical 
evidence of record and concludes that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to benefits pursuant to 38 C.F.R. § 1151.  In doing so, the 
Board finds that the veteran's death did not occur as a 
result of the care he received either in March 1998 or March 
2001. 

As set forth above, the veteran's pacemaker was removed in 
March 1998 due to infection.  Although the appellant contends 
that the VA's failure to replace the veteran's pacemaker 
either caused or contributed to the veteran's death, the 
medical evidence in the claims file disputes her contentions. 
According to an April 2004 VA medical opinion, there is no 
indication in the veteran's December 1998 to March 2001 VA 
medical records that the veteran needed a new pacemaker 
inserted.  In this regard, the examiner indicated that the 
records did not reveal that the veteran experienced any 
symptomatology related to bradycardia, such as syncope or 
pre-syncope, during this time frame. See April 2004 VA 
medical opinion, p. 2.  In addition, there was no indication 
for pacemaker insertion at any time during the veteran's 
March 2001 hospitalizations. Id.  Thus, it was essentially 
the examiner's opinion that the VA examiners were not 
negligent in failing to reinsert the veteran's pacemaker 
prior to March 2001 since the veteran did not have signs or 
symptoms between December 1998 and March 2001 that indicated 
a pacemaker was needed.  In addition, the examiner 
essentially opined that the VA examiners were not negligent 
in failing to insert a pacemaker in March 2001 as it would 
not have assisted the veteran or affected the course of his 
treatment.  The Board observes that there is no medical 
evidence contained within the claims file contradicting the 
April 2004 VA examiner's opinion.  Thus, based upon this 
opinion and the VA medical evidence of record, the Board 
finds that the veteran's March 1998 VA examiners were neither 
careless nor negligent in failing to replace the veteran's 
March 1998 pacemaker; and that this decision not to replace 
the pacemaker did not cause or contribute to the veteran's 
death.

As for the appellant's assertion that the VA was negligent in 
failing to remove fluid from the veteran's lungs, the Board 
observes that the veteran underwent thoracentesis on March 3, 
2001 and March 5, 2001. See VA hospitalization records dated 
from March 3, 2001 to March 14, 2001.  Although it was 
recommended to the veteran by VA's Pulmonary Service that he 
needed an open procedure performed to assist in draining 
loculated pleural effusion at that time, the veteran decided 
that he did not want to have any additional procedures 
performed whatsoever. Id., p. 4.  Specifically, the veteran 
indicated that he did not want an open procedure done; nor 
did he want any repeated thoracentesis done. Id.  Following 
the veteran's refusal of care, a palliative care consult was 
made during which the veteran reiterated that he "did not 
want any further procedures, including any more 
thoracentesis, any open procedure, or any procedures 
whatsoever" performed. Id.  The veteran's chest tube was 
converted to an empyema tube, with the hope of allowing the 
veteran's effusion to continue to drain on an outpatient 
basis. Id.  The veteran was then discharged home on March 14, 
2001. Id.  

Upon his return to the VA Medical Center on March [redacted], 2001, 
the veteran was diagnosed with respiratory failure and 
pleural effusion. See VA medical records dated March [redacted], 
2001.  A subsequent evaluation note reported that the veteran 
was confused, experiencing chest pain and had anemia. See 
March [redacted], 2001 VA medical records.  In regards to his 
pulmonary problems, the veteran's treatment notes reflected 
that he continued to refuse recommended pulmonary procedures. 
Id. (8:30 a.m. report) ("pulm process - this is a difficult 
situation due to the fact that the [patient] does not want 
any procedure done").  The veteran's medical providers 
evaluated him for a possible procedure versus undergoing a 
thoracotomy.  During this evaluation period, it appears that 
the veteran agreed on March [redacted], 2001 to a consult with CT 
surgery; however, the veteran passed away on March [redacted], 2001. 
March [redacted], 2001 VA medical records; August 2001 summary.    

As set forth above, the veteran's death certificate indicates 
the veteran's cause of death resulted from respiratory arrest 
due to chronic emphysema.  There is no competent evidence of 
record indicating that the veteran's pleural effusion caused 
and/or contributed to the veteran's respiratory arrest.  In 
fact, the veteran's autopsy report reveals that no pleural 
fluid was seen upon internal examination, although the 
examiner saw hemorrhagic exudate of the left hemithorax and a 
lesser focus in the right apical hemithorax was evident. See 
March 2001 autopsy report, p. 3.  Regardless, even if liquid 
had been found in or around the veteran's lungs upon autopsy 
examination, the Board would still find that the veteran's VA 
medical providers were neither carelessness nor negligent in 
failing to remove whatever fluid was located therein during 
the veteran's March [redacted], 2001 to March [redacted], 2001 
hospitalization since the veteran refused such treatment when 
it was recommended by his VA examiners.  As such, the Board 
concludes that the veteran's March 2001 VA  examiner's 
treatment did not cause or contribute to the veteran's death.  
Furthermore, there is no competent evidence of record 
indicating that the veteran's death was due to an event not 
reasonably foreseeable.
 
In making this determination, the Board is aware that the 
appellant sincerely believes that the veteran's demise would 
not have resulted if either a new pacemaker had been inserted 
in March 1998 and/or the veteran's medical providers had 
removed fluid from the veteran's lungs during his March [redacted], 
2001 to March [redacted], 2001 hospitalization.  While the Board is 
sympathetic to the appellant's loss, the medical evidence in 
this case contradicts her assertions; and the Board observes 
that the opinions of the appellant do not qualify as medical 
evidence sufficient to support her claim or rebut the medical 
evidence of record.  She, as a layperson, has not been shown 
to have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
 
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1151 since the 
objective evidence of record has not shown that the veteran's 
death resulted from treatment administered by the VA in 
either March 1998 or March 2001 or was due to an event not 
reasonably foreseeable.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  


ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the death of 
the veteran as a result of VA treatment is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


